Case: 1:16-cr-00124-JG Doc #: 157 Filed: 07/08/19 1 of 2. PageID #: 1709



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
                                                                  :
 UNITED STATES OF AMERICA,                                        :       CASE NO. 1:16-CR-124
                                                                  :
            Plaintiff,                                            :
                                                                  :
 vs.                                                              :       OPINION & ORDER
                                                                  :       [Resolving Doc. 146]
 SIROUS ASGARI,                                                   :
                                                                  :
            Defendant.                                            :
                                                                  :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Defendant Sirous Asgari moves the Court to reconsider its April 3, 2018 order1

 denying his motion to waive his right to a jury trial.2 The government opposes.3

           A court may reconsider its previous ruling where Defendant shows a clear error of

 law, newly discovered evidence, an intervening change in controlling law, or the need to

 prevent “manifest injustice.”4

           Defendant argues that new political tensions with Iran will make it impossible to

 empanel an unbiased jury. However, for the reasons set out in its previous order, the

 Court continues to be confident that the voir dire process will be sufficient to mitigate

 potential bias due to Asgari’s nationality and ensure that he receives a fair and impartial

 trial.

           Defendant also asks that the Court permit the parties to question jurors during voir

 dire. The Court will permit the parties to address some questions to the jury.


 1
   Doc. 114.
 2
   Doc. 146.
 3
   Doc. 148.
 4
   See Gencorp, Inc. v. American Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999).
Case: 1:16-cr-00124-JG Doc #: 157 Filed: 07/08/19 2 of 2. PageID #: 1710
 1:16-cr-124
 Gwin, J.

       For the foregoing reasons, the Court DENIES Defendant’s motion for

 reconsideration.

       IT IS SO ORDERED.



 Dated: July 8, 2019                             s/   James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




                                           -2-
